Exhibit 10.1

KeyCorp Executive Annual Performance Plan

1. Purpose. The purpose of the KeyCorp Executive Annual Performance Plan (the
“Plan”), is to advance the interests of KeyCorp and its shareholders and assist
KeyCorp in attracting and retaining key employees by providing annual incentive
opportunities to participating executives.

2. Administration. The Compensation and Organization Committee of KeyCorp’s
Board of Directors (the “Committee”) will approve the goals, participation,
target bonus awards, actual bonus awards, timing of payment and other actions
necessary to the administration of the Plan. It is the responsibility of senior
management of KeyCorp to execute the provisions of the Plan in accordance with
the Committee’s directions. All decisions of the Committee shall be final and
binding upon all parties including KeyCorp and the participants.

3. Participation. The participant group will consist of the executive officers
of KeyCorp and such other employees as may be designated by the Committee, in
its sole discretion.

4. Establishment of Incentive Opportunities.

(a) On or before March 30 of each year (or at such other time as shall be
determined by the Committee, in its discretion), the Committee shall establish
the award opportunity for each participant for such year, including the
applicable performance goals (the “Performance Goals”) and the methodology for
determining the achievement and payout of such awards. The Performance Goals
shall consist of measurable or subjective performance objectives, which may be
based on the achievement of financial and/or strategic objectives, and/or may be
based on the participant’s achievement of individual goals. The Performance
Goals applicable to any award opportunity may be based on one or more criteria
selected by the Committee, which may include (but shall not be limited to) the
following:

 

  (i)

return measures (earnings per share, return on equity, return on tangible common
equity, return on assets, economic profit added, earnings before or after
interest, taxes, depreciation and amortization);

 

  (ii)

revenue (total revenue, gross revenue, net revenue, revenue growth);

 

  (iii)

income (gross income, net income (before or after tax), net income after cost of
capital, net interest income, noninterest income, fee income);

 

  (iv)

expense factors (noninterest expense, personnel expense, non-personnel expense,
efficiency ratio);

 

  (v)

balance sheet measures (loans, deposits, assets, tangible equity);

 

  (vi)

pre provision net revenue;

 

  (vii)

operating leverage;

 

  (viii)

risk measures (net charge-offs, nonperforming assets, risk weighted assets,
classified assets, criticized assets, allowance for loan and lease losses);



--------------------------------------------------------------------------------

  (ix)

share price measures (share price, share price increase, total shareholder
return);

 

  (x)

capital measures (common equity tier 1, tangible common equity to tangible
assets, risk based capital);

 

  (xi)

market capitalization;

 

  (xii)

strategic objectives (branding, mergers and acquisitions, succession management,
dynamic market response, expense reduction initiatives, cost savings &
synergies, risk management and regulatory compliance); and

 

  (xiii)

any other criteria selected by the Committee.

Performance Goals may be described in terms of company-wide objectives or
objectives that are related to the performance of any subsidiary, division,
department, or region of, or function within, KeyCorp. Performance Goals also
may be made relative to the performance of other corporations or indices.

(b) If the Committee determines that a change in KeyCorp’s business, operations,
corporate structure or capital structure, or in the manner in which it conducts
its business, or other events or circumstances renders any Performance Goal
unsuitable, the Committee may in its discretion adjust such Performance Goal
and/or the related level of achievement, in whole or in part, as the Committee
deems appropriate and equitable, including, without limitation, to exclude the
effects of events that are unusual in nature or infrequent in occurrence (as
determined in accordance with applicable financial accounting standards),
cumulative effects of tax or accounting changes, discontinued operations,
acquisitions, divestitures and material restructuring or asset impairment
charges.

5. Award Determination.

(a) After the end of each year, the Committee will certify in writing whether
and to what extent the applicable Performance Goals were achieved and approve
the actual payment of the award earned (if any) by each participant for such
year.

(b) Notwithstanding any other provision of this Plan, the Committee may, in its
sole discretion, adjust the award opportunity otherwise payable to any
participant for a particular year, regardless of the level of actual attainment
of the Performance Goals, in light of such participant’s individual performance,
the quality of financial results or such other factors as the Committee may deem
relevant.

6. Bonus Payments. Awards that are earned under the Plan by a participant with
respect to a fiscal year will be paid in cash within 70 days following the end
of that year, provided that the participant remains employed by KeyCorp or an
affiliate through the date of payment. Notwithstanding the preceding sentence,
awards shall be subject to mandatory deferral pursuant to such policies as may
be maintained by KeyCorp from time to time.

7. Additional Committee Discretion/Clawback.

(a) Notwithstanding anything contained herein to the contrary, in the event that
extraordinary events, the later determination of unprofitable and/or detrimental
business or business relationships, or market related events or circumstances,
result in an unanticipated, unintentional, or erroneous incentive payment(s) to
be made under the Plan, or if the incentive amount generated under the Plan
fails to conform with the intent of the Plan or otherwise is found to be
contrary to KeyCorp’s risk policies and guidelines, the Committee retains the
right



--------------------------------------------------------------------------------

at all times to decrease or terminate any incentive payment(s) to be paid under
the Plan, as well as terminate the Plan with regard to any or all Plan
participants. Such modifications also may be made on a retroactive basis if the
Committee determines that the modifications are necessary to properly reflect
the intended compensation structure of the Plan including applicable risk
requirements.

(b) The Plan is subject to the KeyCorp Incentive Compensation Program and
Policy, as amended from time to time. Accordingly, any bonus earned or payable
hereunder (whether paid in cash or subject to mandatory deferral pursuant to
applicable KeyCorp policy) is subject to risk-adjustment in accordance with the
procedures set forth in the Incentive Compensation Program and Policy. These
procedures permit KeyCorp, in its sole discretion, to decrease, forfeit, or
initiate a clawback, of all or any part of a bonus or bonus opportunity under
certain circumstances, including in the event that a participant receives a
“Does Not Meet” risk rating as part of his or her annual performance review,
and/or in the event that the participant’s business unit experiences negative
pre-provision net revenue (before allocated costs) or significant credit, market
or operational losses. If a significant risk event occurs, whether at the
individual or business level, a root cause analysis may be conducted, which may
result in a risk-adjustment of a bonus or bonus opportunity under the Plan.

(c) Any bonus paid or payable hereunder shall be subject to forfeiture and
repayment to KeyCorp pursuant to the KeyCorp Incentive Compensation Clawback
Policy, as amended from time to time, or pursuant to any successor clawback or
compensation recovery policy adopted by KeyCorp to comply with the Dodd-Frank
Wall Street Reform and Consumer Protection Act or any rules or regulations
issued by the Securities Exchange Commission or any applicable securities
exchange (the “Clawback Policy”).

(d) If it is determined that a participant has engaged in conduct that is in
violation of the KeyCorp Code of Ethics or KeyCorp Corporate Policies and/or
procedures, the participant’s entitlement to and the payment of any incentive
compensation under this Plan shall be subject to forfeiture and repayment to
KeyCorp as provided in the Clawback Policy. KeyCorp maintains the right at all
times to offset from any incentive payment to be made under the Plan the dollar
value of any loss to KeyCorp or to a KeyCorp client or customer resulting from
the participant’s conduct. Notwithstanding any Plan provision to the contrary,
if a participant fails to complete and/or file all required regulatory filing(s)
for transactions that require such regulatory filings, then in such event, the
participant will not be entitled to receive any incentive consideration under
the Plan for the transaction until the participant completes all requisite
regulatory filings.

8. Governing Law. The provisions of the Plan shall be governed and construed in
accordance with the laws of the State of Ohio.

9. Corporate Assets. Participants and their beneficiaries shall have the status
of general unsecured creditors of KeyCorp. Nothing contained in the Plan shall
create, or be construed as creating a trust of any kind or any other fiduciary
relationship between a participant, KeyCorp, or any other person. Incentive
compensation shall be subject to payment only in accordance with the terms of
the Plan.

10. No Present Interest. Subject to any federal and/or state statute to the
contrary, no right or benefit under the Plan and no right or interest in a
participant’s incentive earned prior to payment shall be subject to
anticipation, alienation, sale, assignment, pledge, encumbrance, or charge, and
any attempt to anticipate, alienate, sell, assign, pledge, encumber, or charge
any right or benefit under the Plan shall be void, except to the extent that the
Committee, in its discretion, permits a participant to designate one or more
beneficiaries to receive any amount payable under the Plan in the event of the
Participant’s death. No right, interest, or benefit under the Plan shall be
liable for or subject to the debts, contracts, liabilities, or torts of a
participant or beneficiary. If a participant or beneficiary becomes bankrupt or
attempts to alienate, sell, assign, pledge, encumber, or charge any right under
the Plan, such attempt shall be void and unenforceable.



--------------------------------------------------------------------------------

11. Reservation of Rights. KeyCorp reserves the right to amend and/or terminate
the Plan in whole or in part, at any time for any reason, by action of the Board
of Directors.

12. No Commitment as to Employment. Nothing herein contained shall be construed
as a commitment or agreement upon the part of any participant hereunder to
continue his or her employment with KeyCorp, and nothing herein contained shall
be construed as a commitment on the part of KeyCorp to continue the employment,
rate of compensation or terms and conditions of employment of any participant
hereunder for any period. All participants shall remain subject to discharge to
the same extent as if the Plan had never been put into effect.

13. Benefits. Nothing in the Plan shall be construed to confer any right or
claim for Plan benefits upon any person, firm, or corporation other than the
participants and their beneficiaries.

14. Precedent. Except as otherwise specifically agreed to by KeyCorp in writing,
no action taken in accordance with the Plan by KeyCorp shall be construed or
relied upon as a precedent for similar action under similar circumstances.

15. Withholding. KeyCorp shall withhold any tax, which KeyCorp in its discretion
deems necessary to be withheld from any payment to any participant, former
participant, or beneficiary hereunder, by reason of any present or future law.

16. Parties Bound. The Plan shall be binding upon KeyCorp, all participants,
former participants, and their beneficiaries hereunder and, as the case may be,
the heirs, executors, administrators, successors, and assigns of each of them.

17. Severability. In case any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provision had never been inserted herein.

18. Successors. The provisions of this Plan shall bind and inure to the benefit
of KeyCorp and its successors and assigns. The term successors as used herein
shall include any corporate or other business entity, which shall, whether by
merger, consolidation, purchase or otherwise, acquire all or substantially all
of the business and assets of KeyCorp.

19. Compliance with Section 23A and Section 23B of the Federal Reserve Act.
Notwithstanding any other Plan provision to the contrary, a participant shall
not earn any incentive compensation under the Plan for any transaction engaged
in by the participant that violates the provisions of Federal Reserve Act
Section 23A and Section 23B and the Federal Reserve Board Regulation W.

20. Compliance with the Corporate Risk and Safety and Soundness Requirements. It
is understood by each participant that it is the intent of KeyCorp to comply
with the requirements of the banking regulatory agencies’ Guidance on Sound
Incentive Compensation Policies, and the Dodd-Frank Wall Street Reform and
Consumer Protection Act, as well as to ensure that all KeyCorp incentive plans
conform with the KeyCorp Incentive Compensation Program and Policy and KeyCorp’s
Enterprise Risk Management risk requirements and policies. As a condition of
Plan participation, each participant acknowledges KeyCorp’s intent to comply
(i) with the requirements of the law and applicable regulatory guidance, as the
same may change from time to time, (ii) with the KeyCorp Incentive Compensation
Program and KeyCorp’s Enterprise Risk Management risk requirements, policies,
and risk metrics, and (iii) with its continuing obligation to maintain the
safety and soundness of the organization. Accordingly, each participant agrees
that any and all incentive awards either already paid or to be payable under the
Plan will be subject to reduction, forfeiture or clawback to the extent that
KeyCorp determines that such reduction, forfeiture, or clawback is necessary or
advisable in order to comply with its obligations hereunder.



--------------------------------------------------------------------------------

21. Section 409A. KeyCorp intends that award opportunities granted and paid
under the Plan be exempt from, or comply with, the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”) , and the Plan
shall be interpreted, administered and governed in accordance with that intent.
Although KeyCorp intends to administer the Plan so as to be exempt from, or to
comply with, the requirements of Section 409A, KeyCorp does not warrant that any
award opportunity granted or paid under the Plan will qualify for favorable tax
treatment under Section 409A or any other provision of federal, state, local, or
non-United States law. KeyCorp shall not be liable to any participant for any
tax, interest or penalties a participant might owe as a result of the grant,
vesting or payment of any award opportunity under the Plan.